                                                EXHIBIT C
Case 18-14820-CMA   Doc 96-3   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 1 of 2
9/11/2019                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

                               from proceedings in the district court, the court recognizes that counsel have met all
                               past obligations, but notes that a new matter has been filed while counsels' motion
                               to withdraw was pending. The court is inclined to allow a renewed motion after
                               addressing the pending motion for certification of judgment. (Talwani, Indira)
                               (Entered: 11/15/2016)
  11/21/2016           230 TRANSCRIPT ORDER FORM by Ann El-Moslimany, Samia El-Moslimany Judge
                           First.. (White, George) (Entered: 11/21/2016)
  11/21/2016           231 TRANSCRIPT ORDER FORM by Ann El-Moslimany, Samia El-Moslimany Judge
                           First.. (White, George) (Entered: 11/21/2016)
  11/22/2016           232 TRANSCRIPT ORDER ACKNOWLEDGMENT FORM received from USCA and
                           addressed to Cheryl Dahlstrom re 224 Notice of Appeal,,,, Transcript order form
                           filed in USCA on November 22, 2016. Transcripts ordered: 7/11/16-7/19/2016 Trial
                           transcripts. Transcripts due by 1/23/2017. (Scalfani, Deborah) (Entered:
                           11/22/2016)
  12/13/2016           233 Judge Indira Talwani: ELECTRONIC ORDER entered ALLOWING 228 Motion
                           Certified Copy of Judgment. The Clerk is directed to issue a certified copy of the
                           223 Amended Final Judgment issued in this case. (DaSilva, Carolina) (Entered:
                           12/13/2016)
  12/16/2016           234 Transcript of Day One of Jury Trial held on July 11, 2016, before Judge Indira
                           Talwani. COA Case No. 16-2347. The Transcript may be purchased through the
                           Court Reporter, viewed at the public terminal, or viewed through PACER after it is
                           released. Court Reporter Name and Contact Information: Cheryl Dahlstrom at
                           cheryldahlstrom@comcast.net Redaction Request due 1/6/2017. Redacted
                           Transcript Deadline set for 1/16/2017. Release of Transcript Restriction set for
                           3/16/2017. (Scalfani, Deborah) (Entered: 12/16/2016)
  12/16/2016           235 Transcript of Day Two of Jury Trial held on July 12, 2016, before Judge Indira
                           Talwani. COA Case No. 16-2347. The Transcript may be purchased through the
                           Court Reporter, viewed at the public terminal, or viewed through PACER after it is
                           released. Court Reporter Name and Contact Information: Cheryl Dahlstrom at
                           cheryldahlstrom@comcast.net Redaction Request due 1/6/2017. Redacted
                           Transcript Deadline set for 1/16/2017. Release of Transcript Restriction set for
                           3/16/2017. (Scalfani, Deborah) (Entered: 12/16/2016)
  12/16/2016           236 Transcript of Day Three of Jury Trial held on July 13, 2016, before Judge Indira
                           Talwani. COA Case No. 16-2347. The Transcript may be purchased through the
                           Court Reporter, viewed at the public terminal, or viewed through PACER after it is
                           released. Court Reporter Name and Contact Information: Cheryl Dahlstrom at
                           cheryldahlstrom@comcast.net Redaction Request due 1/6/2017. Redacted
                           Transcript Deadline set for 1/16/2017. Release of Transcript Restriction set for
                           3/16/2017. (Scalfani, Deborah) (Entered: 12/16/2016)
  12/16/2016           237 Transcript of Day Four of Jury Trial held on July 14, 2016, before Judge Indira
                           Talwani. COA Case No. 16-2347. The Transcript may be purchased through the
                           Court Reporter, viewed at the public terminal, or viewed through PACER after it is
                           released. Court Reporter Name and Contact Information: Cheryl Dahlstrom at
                           cheryldahlstrom@comcast.net Redaction Request due 1/6/2017. Redacted
https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?999603912957286-L_1_1-1                                                         23/27
            Case 18-14820-CMA                 Doc 96-3        Filed 09/13/19         Ent. 09/13/19 18:05:36       Pg. 2 of 2
